Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about February 27, 1996, which denied defendant-appellant’s motion for summary judgment dismissing the complaint and all cross claims as against it, unanimously affirmed, with costs.
An issue of fact as to whether the cable in the concourse over which plaintiff tripped was left there by appellant is raised by the evidence that appellant, who at the time of the accident was doing work on the 28th floor, had at some point prior to the accident done work in the concourse. Concur—Sullivan, J. P., Milonas, Nardelli and Williams, JJ.